Citation Nr: 0835469	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-25 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle and heel injury to include osteoarthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1952 to July 1959. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2005 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In August 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the file.


FINDING OF FACT

Residuals of a right ankle and heel injury to include 
osteoarthritis are not currently shown.


CONCLUSION OF LAW

Residuals of a right ankle and heel injury to include 
osteoarthritis were not incurred in or aggravated by service.  
38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b), 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by a 
letter, dated in December 2004, and in the supplemental 
statement of the case in April 2006.  The veteran was 
notified of the type of evidence needed to substantiate the 
claim of service connection, namely, evidence of a current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service; and evidence that the 
disabilities were caused or aggravated by a service-connected 
disability.  The veteran was also notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  The notice included the provisions 
for the effective date of the claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in June 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service records, VA 
records and private medical records.  The veteran was 
afforded a VA examination in January 2006.  In November 2006, 
the RO notified the veteran that records of the Social 
Security Administration were unavailable, and he was asked to 
submit any relevant documents in his possession.  At a 
hearing in August 2008, the veteran testified that in 1954 he 
was hospitalized for an injury to the right ankle.  In the 
absence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability, further assistance under 
the duty to assist is not warranted. 38 C.F.R. 
§ 3.159(c)(4)(A). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service treatment records show that in March 1955 the 
veteran injured his right heel when he stepped into a crack 
on a camel (float) and scrapped his heel.  The pertinent 
findings were abrasion and skin laceration.  He was returned 
to duty under treatment.   On the next day, the wound was 
much improved.  

The diagnosis was lacerated wound of the right heel.  The 
remainder of the service treatment records, including 
reenlistment examination in June 1955 and on separation 
examination in June 1959, contain no complaint, finding, 
history, diagnosis of a right ankle and heel abnormality.  On 
each examination, the feet and lower extremities were 
evaluated as normal.   

After service, VA records show that in August 2004 X-rays of 
the right ankle were normal.  

In a statement in December 2004, the veteran stated that 
during service he was hospitalized for a week as a result of 
the injury to the right heel and ankle.  He also stated that 
the area had been painful since then, and most recently 
osteoarthritis had worsened the condition impairing is 
ability to walk.  

In August 2005, a VA health-care provider expressed the 
opinion that osteoarthritis of the right ankle and heel was 
more likely than not caused by the veteran's military 
service.  

On VA examination in January 2006, the veteran complained of 
arthralgia with walking.  The examiner noted that the veteran 
injured his right ankle and heel while in service, but the 
injury was acute and transitory.  After a review of X-rays, 
the examiner found that the ankle joint and heel were normal 
without evidence of arthritis.  The examiner then expressed 
the opinion that the record did not support arthritis of the 
ankle and heel because arthritis was not present. 

In August 2008, the veteran testified that in 1954 he injured 
his right heel and was hospitalized for 4 or 5 days.  
Thereafter he was placed on light duty.  The veteran 
complained of right ankle pain, weakness, and instability.  



Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Although the service treatment records show that in March 
1955 the veteran injured his right heel and was diagnosed 
with a laceration wound, on follow-up the next day, the wound 
was much improved.  And on separation examination in June 
1959, there was no complaint, finding, or history of a right 
ankle and heel abnormality and the feet and lower extremities 
were evaluated as normal.   

That the veteran sustained a laceration wound of the right 
heel alone is not enough to establish service connection. 
There must be a current disability resulting from the 
condition documented injury during service.  Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).

Although the veteran is competent to describe ankle and heel 
symptoms, residuals of an injury to include osteoarthritis is 
not a condition under case law where lay observation has been 
found to be competent to establish the diagnosis and the 
determination as to the diagnosis of the disability therefore 
is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  And a layperson is not competent to offer an 
opinion on a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Where as here, there are questions of a diagnosis, not 
capable of lay observation, which is medical in nature, and 
of medical causation, competent medical evidence is required 
to substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion. 38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation. For these reasons, the Board rejects the 
veteran's statements and testimony as competent evidence to 
the extent that he asserts that he currently suffers from a 
disability related to the in-service injury.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On the questions of a medical diagnosis and of medical 
causation, one VA healthcare-care provider expressed the 
opinion that osteoarthritis of the right ankle and heel was 
more likely than not caused by the veteran's military 
service, which favors the claim.    

On VA examination in January 2006, the examiner reported that 
the veteran injured his right ankle and heel while in 
service, but the injury was acute and transitory.  And after 
a review of X-rays, the examiner found that the ankle joint 
and heel were normal without evidence of arthritis.  The 
examiner then expressed the opinion that the record did not 
support arthritis of the ankle and heel because arthritis was 
not present, which opposes the claim. 


The credibility and weight to be attached to a medical 
opinion are within the Board's province as finder of fact.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In so 
doing, greater weight may be placed on one opinion over 
another depending on factors such as reasoning employed and 
whether or not, and the extent to which, the record was 
reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 
Also, the probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as 
the relative merits of the analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
physician fails to explain the basis for an opinion.  Sklar 
v. Brown, 5 Vet. App. 140 (1993).  And among the factors for 
assessing the probative value of a medical opinion are the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000). And the value of a medical 
opinion is dependent, in part, upon the extent to which it 
reflects clinical data or other rationale to support the 
opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

As for the opinion that osteoarthritis of the right ankle and 
heel was more likely than not caused by the veteran's 
military service, the Board does not find the opinion 
persuasive because the opinion does not accurately reflect 
the evidence of record as osteoarthritis by X-ray has not 
been established or otherwise diagnosed and the health-care 
provider does not provide a rationale to support a finding of 
osteoarthritis without evidence of osteoarthritis by X-ray. 

The medical evidence against the claim consists of the 
opinion of a VA examiner, who after a review of X-rays, found 
that the ankle joint and heel were normal without evidence of 
arthritis.  The examiner then expressed the opinion that the 
record did not support arthritis of the ankle and heel 
because arthritis was not present.  

As the VA examiner explained the basis for his opinion and as 
the other VA health-care provided did not, the Board places 
more weight on the VA's examiner opinion that the record does 
not support arthritis of the ankle and heel because arthritis 
is not present.  

In the absence of proof of a present disability attributable 
to the in-service injury, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as the preponderance of the evidence is 
against the claim for the reasons articulated, the benefit- 
of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for residuals of a right ankle and heel 
injury to include osteoarthritis is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


